Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/27/2021 have been fully considered but they are not persuasive.  The applicant argues that Chen et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Chen et al. (figures 1-6) discloses a frame assembly as claimed including wherein the frame unit further includes an accommodated portion (12 and 1122) indented on the bottom surface of the holding portion and facing the back plate to form a space (between 11 and 311) between the back plate and the frame unit, wherein the accommodated portion is used to accommodate the fixing unit (2), and wherein the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit.
 The limitations "wherein the accommodated portion is used to accommodate the fixing unit, and wherein the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the accommodated portion is capable of accommodating the fixing unit, and the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit.

The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Objections
Claim 12 is objected to because of the following informalities:  The phrase “when the block stop is engaged to the groove, and the block stop presses against the groove via a mechanical interference occurring between the groove and the block stop to keep a restore force, and the block stop releases the restore force when disengaged from the groove” appears to be conditional claim.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if when the block stop is not engaged to the groove.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016/0004007).
Regarding claim 1, Chen et al. (figures 1-6) discloses a frame assembly adapted to fix at least a film, an outer edge of the film provided with at least a first assembly portion, and the frame assembly comprising: 
a back plate (3); 
a frame unit (1), including an outer frame portion disposed outside an outer edge of the back plate, and a holding portion connected to the outer frame portion (figure 3), wherein the holding portion is provided with a bottom surface, and a top surface is opposite to the bottom surface (figure 4); and 
at least a fixing unit (2), coupled to the bottom surface of the holding portion (figure 3), wherein the fixing unit includes a second assembly portion (21) that is not covered by the holding portion and the second assembly is capable of coupling to the first assembly portion of the film (figure 3);
wherein the frame unit further includes an accommodated portion (12 and 1122) indented on the bottom surface of the holding portion and facing the back plate to form a space (between 11 and 311) between the back plate and the frame unit, 
wherein the accommodated portion is used to accommodate the fixing unit (2), and 
wherein the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit.
 The limitations "wherein the accommodated portion is used to accommodate the fixing unit, and wherein the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the accommodated portion is capable of accommodating the fixing unit, and the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0004007) in view of Arita (US 2016/0085111).
Regarding claim 2, Chen et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chen et al. is silent regarding a first fastening portion.  Arita (figure 7) teaches wherein the frame unit (100A) further includes at least a first fastening portion (11h) disposed on the holding portion, and the fixing unit (7) further includes a main body connected Arita in order to secure the display device to the housing member and reduce the amount of material of the frame included in the display apparatus in order to achieve the weight reduction of the display apparatus.
Regarding claim 3, Arita (figure 7) teaches wherein the main body has a first surface facing the holding portion, a second surface opposite to the first surface, and a third surface connected to the first surface and the second surface, and the second fastening portion is disposed on the first surface of the main body.
Regarding claim 6, Chen et al. (figures 1-6) discloses the accommodated portion is provided with a fourth surface indented on the bottom surface (figure 3).
Regarding claim 7, Chen et al. (figures 1-6) discloses wherein the accommodated portion is further provided with a notch (opposite side of 21) connected between the top surface and the fourth surface, so that the second assembly portion is located in the notch and not covered by the holding portion.
Regarding claim 10, Arita 
Regarding claim 11, Chen et al. (figures 1-6) discloses wherein the main body is provided with a horizontal plate connected to the second assembly portion, a side plate is extending from one side of the horizontal plate toward the back plate, and a bottom plate extending from the bottom edge of the side plate in a direction opposite the outer frame portion.
Regarding claim 12, Chen et al. (figures 1-6) discloses wherein the fixing unit further includes at least a block stop extending from the top edge of the side plate in a direction toward the holding portion and away from the outer frame portion, and the frame unit further includes at least a groove disposed on the fourth surface, when the block stop is engaged to the groove, and the block stop presses against the groove via a mechanical interference occurring between the groove and the block stop to keep a restore force, and the block stop releases the restore force when disengaged from the groove (figure 2).
Regarding claim 14, Chen et al. (figures 1-6) discloses wherein the main body is provided with a horizontal plate connected to the second assembly portion, a side plate extending from one side of the horizontal plate toward the back plate, and a bottom plate extending from the bottom edge of the side plate in a direction opposite the outer frame portion, wherein the second fastening portion is a through hole disposed on the horizontal plate.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0004007) in view of Guo et al. (US 2015/0355484).
Regarding claim 15, Chen et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chen et al. is silent regarding a reflecting member.  Guo et al. (figure 1) teaches a frame unit as in claims 1; a reflecting member (160) disposed above the back plate (150); a light guide member (140) disposed above the reflecting member; and wherein the film is disposed above the light guide member (130).  Therefore, it would have been obvious to one of Guo et al. in order to improve the display characteristics of the display device.
Regarding claim 16, Guo et al. (figure 1) teaches a backlight module according to claim 15; and a display panel (200) disposed above the film, wherein an outer edge of the display panel attached to the top surface of the holding portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871